[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             APRIL 28, 2009
                              No. 08-12618                 THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 07-00211-CR-J-33-MCR

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

RAYMOND BENJAMIN HOLT, JR.,
a.k.a. RBHOLTJR,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (April 28, 2009)

Before BIRCH, DUBINA and HULL, Circuit Judges.

PER CURIAM:

     William E. Folsom, appointed counsel for Raymond Benjamin Holt, Jr. in
this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Holt’s conviction and sentence

are AFFIRMED.




                                           2